Title: From George Washington to Colonel Benjamin Tupper, 26 February 1779
From: Washington, George
To: Tupper, Benjamin


Sir
Hd Qrs [Middlebrook] 26th feby 1779

I recvd your letter of the 22 Int.
Capn Farnum carries up the arrangement with him—as all claims are to receive their final discussion—he will now have it in his power to lay his before such officers as may be appointed to give opinion in cases of disputed rank.
I must refer the Capn to the officer commanding at your post on the subject of a furlough. The liberty of granting furloughs has been very fully placed in the hands of the officer of an independent command by a general order issued when the army was at Fredericksburg.
As I have not properly any authority to grant orders for the issuing of clothing for officers it is impossible for me to comply with your request. I am sir Your &
G.W.
